DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on December 29, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0079323 A1 to Choi et al. (“Choi”) in view of Chinese Publication No. CN103345887 (B) to Zhu (“Zhu”) and U.S. Patent Application Publication No. 2013/0027437 A1 to Gu (“Gu”).												As to claim 1, although Choi discloses an electroluminescent display device comprising: a plurality of sub-pixels (11) arranged on a substrate (100) along a first direction and a second direction crossing the first direction; and a light-emitting diode (¶ 0008) disposed in each of the plurality of sub-pixels (11) and including a first electrode (112), a light-emitting layer (114) and a second electrode (115) (See Fig. 2, Fig. 3, ¶ 0008, ¶ 0035, ¶ 0042, ¶ 0050, ¶ 0051, ¶ 0053, ¶ 0065, ¶ 0066, ¶ 0067), Choi does not further disclose wherein among the plurality of sub-pixels, the sub-pixel of an nth row and an mth column has a same color as the sub-pixel of an (n+1)th row and an (m-1)th 
    PNG
    media_image1.png
    259
    311
    media_image1.png
    Greyscale
resolution (See Gu ¶ 0051).									As to claim 2, Choi in view of Zhu and Gu further discloses wherein the sub-pixel of the nth row and the kth column, the sub-pixel of the nth row and a (k-1)th As to claim 3, Choi in view of Zhu and Gu further discloses wherein the sub-pixel of the nth row and the kth column and the sub-pixel of the nth row and the (k-2)th column are green sub-pixels, and wherein one of the sub-pixel of the nth row and the (k-1)th column and the sub-pixel of the nth row and the (k-3)th column is a red sub-pixel, and the other of the sub-pixel of the nth row and the (k-1)th column and the sub-pixel of the nth row and the (k-3)th column is a blue sub-pixel (See Zhu Fig. 3, Fig. 6).			As to claim 4, Choi in view of Zhu and Gu further discloses wherein the light-emitting layer (114) in the sub-pixel of the nth row and the mth column and the light-emitting layer (114) in the sub-pixel of the (n+1)th row and the (m-1)th column are connected to each other (See Choi Fig. 2 and Zhu Fig. 3) (Note: the limitation “connect” is defined as to join, link, or fasten together; unite or bind by Dictionary.com).			As to claim 5, Choi in view of Zhu and Gu discloses further comprising: a first bank (113) covering an edge of the first electrode (112) and disposed between adjacent same color sub-pixels (11/RGB); and a second bank (200) covering an edge of the first bank (113) and disposed between adjacent different color sub-pixels (11/RGB) (See Choi Fig. 2, Fig. 3, ¶ 0067 and Zhu Fig. 3, Fig. 6).							As to claim 10, Choi in view of Zhu and Gu further discloses wherein the first bank (113) has a hydrophilic property, and the second bank (200) has a hydrophobic property (See Choi ¶ 0065, ¶ 0066).									As to claim 29, Choi in view of Zhu and Gu further discloses wherein the sub-pixel of the nth row and the mth column has a different color as the sub-pixel of the As to claim 30, Choi in view of Zhu and Gu further discloses wherein the sub-pixel of the nth row and the mth column has a same color as the sub-pixel of an (n+4)th row and the mth column (See Zu Fig. 6).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0079323 A1 to Choi et al. (“Choi”), Chinese Publication No. CN103345887 (B) to Zhu (“Zhu”), and U.S. Patent Application Publication No. 2013/0027437 A1 to Gu (“Gu”) as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2016/0284774 A1 to Zhang (“Zhang”). The teachings of Choi, Zhu, and Gu have been discussed above.											As to claim 6, although Choi in view of Zhu and Gu discloses wherein the first bank (113) extends along the first direction and disposed between adjacent sub-pixels (11/RGB) extending along the second direction, and wherein the second bank (200) has a first opening, the first opening corresponding to each of the plurality of sub-pixels (11/RGB) (See Choi Fig. 3, ¶ 0067), Choi, Zhu, and Gu do not further disclose wherein the second bank has a second opening and the second opening corresponding to an area between the sub-pixel of the nth row and the mth column and the sub-pixel of the (n+1)th row and the (m-1)th column.									However, Zhang does disclose wherein the second bank (1) has a second opening (112, 113, 122, 123) and the second opening (112, 113, 122, 123) corresponding to an area between the sub-pixel of the nth row and the mth column and the sub-pixel of the (n+1)th row and the (m-1)th column (See Fig. 1, Fig. 2, Fig. 3, Fig. As to claim 7, Choi in view of Zhu, Gu, and Zhang further discloses wherein the second opening (112, 113, 122, 123) connects the first opening corresponding to the sub-pixel of the nth row and the mth column, with the first opening corresponding to the sub-pixel of the (n+1)th row and the (m-1)th column (See Choi Fig. 2, Fig. 3, Zhu Fig. 3, and Zhang Fig. 1, Fig. 2) (Note: the limitation “connect” is defined as to join, link, or fasten together; unite or bind by Dictionary.com).							As to claim 8, Choi in view of Zhu, Gu, and Zhang further discloses wherein the first opening exposes the first electrode (112) and the second opening (112, 113, 122, 123) exposes the first opening (See Choi Fig. 3 and Zhang Fig. 3) (Notes: the second opening does not obstruct the first opening).								As to claim 9, Choi further discloses wherein the light-emitting layer (114) is disposed on the exposed first electrode (112) and the exposed first opening (See Fig. 3).														

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure:
Ben-David et al. (US 2004/0174389 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815